IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MICHAEL D. CAMBRIDGE, SR.,             NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1328

JULIE L. JONES, SECRETARY,
DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed March 3, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Michael D. Cambridge, Sr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking belated appeal is denied. See Powell v. Fla. Dep’t of Corr.,

727 So. 2d 1103 (Fla. 1st DCA 1999).

ROBERTS, C.J., WINOKUR and M.K. THOMAS, JJ., CONCUR.